internal_revenue_service number release date index numbers -------------------------- ------------------------------ ---------------- ------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc corp b04 plr-144390-10 date may legend distributing distributing controlled controlled sub sub sub ------------------------- ------------------------------------ ----------------------- ---------------- ------------------------------------ ----------------------- ---------------------------------------- ---------------------------- ----------------------- ---------------------------- ------------------------------- -------------------------- --------------------------- ------------------------------- ----------------------- ----------------------------- ------------------------------- ------------------------ ------------------------------------ ------------------------------- ----------------------- plr-144390-10 sub sub sub ------------------- ------------------------------- ------------------------ ----------------------------------------- ------------------------------- ----------------------- ------------------------ ------------------------------- ----------------------- sub --------------------------------- ------------------------------- ----------------------- sub ------------------------------------- ------------------------------- ----------------------- sub ----------------------------------------- ------------------------------- ----------------------- sub sub sub sub sub ------------------------------------ ------------------------------ ----------------------- ------------------------------------- ---------------------------- ----------------------- ---------------------------------- ---------------------------- ----------------------- ------------------------------------------------ ---------------------------- ----------------------- ----------------------------------------------- ---------------------------- ----------------------- plr-144390-10 sub sub dre dre dre pr sec_1 pr sec_2 ---------------------------------------------- ---------------------------- ----------------------- ------------------------------------ ---------------------------- ----------------------- ----------------------------------- ---------------------- ------------------------ ----------------------------------- ---------------------- ----------------------- --------------------------------------------- ---------------------- ------------------------ ---------------------------------------------- -------------------- ----------------------- ---------------------------------- -------------------- ------------------------ business a ------------------------- business b state c state d product a pr sec_1 obligation -------------------------------- ---------- ------------- -------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- -------------------------------------------------- pr sec_2 obligation --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- plr-144390-10 ----------------------------------------- closing_agreement --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------- ----- ------------------------------------------------------------------------- ------- ----------------------------------------------------------------------- --------------------------------------------------------------------------------- controlled stock ------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- - ------------------------------------------------------------------------------ -- --------------------------------------------------------------------------------- --------------------------- x liability ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- a b c d e f g h i j ------ --- --- -------------- --- -- --- --- -- --- dear ------------ this letter responds to your letter dated date requesting rulings under sec_332 sec_355 and sec_368 and related provisions with respect to a proposed plr-144390-10 transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution and the external distribution each as defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of distributing distributing controlled or controlled or any combination thereof see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing distributing controlled or controlled see sec_355 and sec_1_355-7 summary of facts distributing is a publicly traded corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return with its eligible members the distributing group distributing has a single class of common_stock outstanding distributing also has outstanding compensatory options to acquire shares of its common_stock and compensatory common_stock units the distributing group is engaged in the conduct of business a and owns directly or indirectly stock of various subsidiaries and other entities engaged in the conduct of business a such entities including distributing the business a subgroup the distributing group is also engaged in the conduct of business b and owns directly or indirectly stock of various subsidiaries and other entities engaged in the conduct of business b the business b subgroup distributing directly owns all of the stock of sub sub sub sub and distributing distributing is the principal operating company within the business a subgroup and directly and indirectly owns a number of entities engaged in business a sub sub and sub and entities owned directly and indirectly by sub are all part of the business b subgroup sub owns all of the stock of sub sub sub sub sub sub sub and controlled and all of the interests in dre dre and dre dre dre and dre are entities disregarded as separate from sub dre holds certain investment_credit_property subject_to the closing_agreement sub has various intercompany payables principally to distributing and receivables principally from sub controlled owns a number of entities including sub sub sub sub and sub controlled and its subsidiaries are part plr-144390-10 of the business b subgroup and conduct business b principally in state c the state c business b sub and sub together own approximately a percent of pr sec_1 and unrelated parties own the remaining interests therein sub owns general and limited_partnership interests and distributing owns the remaining limited_partnership interests in pr sec_2 sub has acted as a finance company for certain arrangements among members of the distributing group currently sub 4’s liabilities include the pr sec_1 obligation and the pr sec_2 obligation and its assets currently include a significant amount of receivables from distributing distributing has guaranteed the pr sec_1 obligation and the pr sec_2 obligation the taxpayer has submitted financial information indicating that i the respective business a operations conducted by the business a subgroup have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years ii the respective business b operations conducted by the business b subgroup have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years and iii the respective state c business b operations conducted by controlled and its subsidiaries has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing 2’s management has determined that the separation of business b from business a will serve a number of corporate business purposes including i improving management focus ii enhancing employee hiring and retention iii improving strategic focus iv facilitating access to capital v eliminating a competition for capital and vi enhancing acquisition currency together the corporate business purposes proposed transaction for what are represented to be valid business reasons distributing proposes to undertake the following steps the proposed transaction i distributing has formed controlled as a direct wholly owned subsidiary with cash necessary to meet minimum capital requirements ii sub will convert from a corporation to a limited_liability_company sub llc under state d law and will be disregarded as separate from distributing the sub conversion iii sub llc will distribute all of the stock of sub to distributing plr-144390-10 iv sub will convert from a corporation to a limited_liability_company sub llc together with sub llc the llcs under state d law and will be disregarded as separate from distributing the sub conversion together with the sub conversion the conversions subsequent to the conversions distributing may assume a portion of the intercompany obligations owed by the llcs to members of the distributing group in addition sub llc may repay a portion of its payable to distributing by transferring its receivable from sub llc to distributing v controlled will amend its corporate charter to provide for the issuance of common_stock divided into class a shares the controlled class a stock and class b shares the controlled class b stock the controlled class a stock will be voting_stock which as a class will be entitled to cast b percent of the total votes to be cast in the election of members of controlled 1’s board_of directors the controlled class b stock will be voting_stock which as a class will be entitled to cast c percent of the total votes to be cast for the election of directors aside from the difference in voting rights there will be no differences between the controlled class a stock and the controlled class b stock with regard to dividends liquidation or any other rights preferences or limitations the existing controlled common_stock will be recapitalized into controlled class b stock the recapitalization vi distributing will transfer its interest in pr sec_2 to controlled in exchange for controlled class a stock of equal value contribution vii distributing will distribute all of the controlled class a stock to its sole shareholder distributing the internal distribution viii distributing will form new sub as a direct wholly owned subsidiary and will contribute to new sub all of the stock of sub in exchange for stock of new sub ix sub will convert from a corporation to a limited_liability_company sub llc under state d law and will be disregarded as separate from new sub together with step viii the sub reorganization sub llc will distribute to new sub all of its assets and liabilities except for an approximately dollar_figured receivable from sub llc the pr sec_1 obligation and the pr sec_2 obligation in connection with the proposed transaction distributing will repay approximately dollar_figured of its payables to sub by transferring to sub an equal amount of distributing 1’s receivables from sub llc x new sub will distribute all of its member interests in sub llc to distributing plr-144390-10 xi distributing will contribute the controlled class a stock the stock of sub the stock of sub the member interests of sub llc the member interests in the llcs and possibly cash to controlled in exchange for controlled stock the deemed assumption_of_liabilities owed by sub llc and the llcs and potentially cash to be funded out of the proceeds of the note issuance in step xii below contribution distributing will use any cash received by it to pay its external creditors and possibly to pay quarterly dividends to shareholders before the external distribution defined below or within approximately months after the external distribution liabilities paid with the cash so received by distributing may include certain long-term indebtedness previously incurred by distributing including associated fees such as consent fees ordinary course liabilities and borrowings under a revolving credit facility currently undrawn that may be incurred by distributing prior to the completion of the proposed transaction xii controlled will issue notes to unrelated third-party creditors in exchange for cash the notes this step xii may occur earlier in the sequence xiii controlled will contribute cash funded out of the issuance of the notes to one or both of the llcs which will use such cash to repay intercompany payables owed to distributing xiv one or more investment banks the financial institutions acting as principals for their own account will purchase distributing debt in the open market or short-term debt directly from distributing distributing short-term debt the financial institutions may also serve as financial advisors to distributing if distributing short-term debt is issued distributing will use the proceeds raised by the issuance for general corporate purposes which may include the payment of debt the financial institutions may enter into hedging arrangements with respect to the distributing debt provided that neither distributing nor any member of its affiliated_group will be a party to such arrangements xv the financial institutions and distributing expect to enter into an exchange_agreement pursuant to which the financial institutions will exchange an amount of distributing debt for an e percent or smaller interest in controlled stock the debt-equity exchange_agreement the debt-equity exchange_agreement will also establish the exchange ratio for the debt-equity exchange which will be set based on the expected fair_market_value of the distributing short term debt and controlled stock as of the closing date for the exchange in step xvi the debt-equity exchange_agreement will be entered into no earlier than a date after which f business days will elapse before the closing date of the debt-equity exchange on the same date that the debt-equity exchange_agreement is entered into the financial institutions will sign an underwriting agreement with controlled and distributing to conduct a secondary public offering of the controlled stock to be received by the financial institutions in the debt-equity exchange the offering plr-144390-10 the debt-equity exchange_agreement will also grant to the financial institutions the option to acquire additional controlled stock in exchange for distributing short term debt to cover any over-allotment of controlled stock the over-allotment option or so-called greenshoe the over-allotment option will be subject_to the same exchange ratio set forth in the debt-equity exchange_agreement and will be exercisable by the financial institutions at any time for days following the date on which the parties enter into the debt-equity exchange_agreement in the event the over-allotment option is exercised by the financial institutions the exchange of controlled stock for distributing short term debt pursuant to the over-allotment option will close after f business days have elapsed between the date of such exercise and the date of such closing any distributing debt exchanged by the financial institutions for controlled stock pursuant to the over-allotment option will have been held by the financial institutions for at least g days steps xiv and xv may occur earlier in the sequence if distributing desires to have the debt-equity exchange close closer in time or contemporaneously with the debt issuance in step xii xvi pursuant to the debt-equity exchange_agreement and as described in step xv distributing and the financial institutions will close the debt-equity exchange ie exchange shares of controlled stock for distributing short term debt at a time when f business days will have elapsed from the date the debt-equity exchange_agreement was entered into in no event will distributing close the debt- equity exchange prior to such time when at least g days will have elapsed between the date on which the financial institutions acquire the distributing short term debt as principal for their own account and the date that the debt-equity exchange closes xvii the financial institutions are expected to close the offering ie to sell the shares of controlled stock to third parties on the same day as the closing of the debt-equity exchange xviii distributing will distribute at least h percent of the shares of controlled stock on a pro-rata basis to its shareholders the external distribution the exact distribution ratio has not yet been determined the number of outstanding shares of controlled stock may be adjusted via stock split or otherwise in the course of the proposed transaction in order to have the appropriate number of shares of controlled stock outstanding at the time of the external distribution shareholders otherwise entitled to receive fractional shares will receive cash in lieu thereof from an exchange agent who will aggregate and sell the fractional shares the external distribution is expected to occur approximately i months but in no event more than j months following the debt-equity exchange plr-144390-10 various intercompany payables and receivables between the business a subgroup and the business b subgroup will be eliminated in connection with the external distribution through contribution distribution set-off or cash payment in connection with the external distribution distributing and controlled and certain of their respective subsidiaries will maintain certain existing relationships between distributing and its subsidiaries and controlled and its subsidiaries and will enter into certain new agreements relating to the separation of business a and business b the continuing arrangements the continuing arrangements will include a commercial arrangement relating to the purchase of product a by distributing or its affiliates from sub guarantees and indemnities by distributing under various agreements a separation and distribution agreement transition services agreements and a tax sharing arrangement representations sub conversion the taxpayer makes the following representations regarding the sub conversion a1 distributing and sub will adopt a plan_of_liquidation by conversion into a limited_liability_company the sub conversion plan_of_liquidation and the sub conversion will occur pursuant to the sub conversion plan_of_liquidation b1 distributing on the date of adoption of the sub conversion plan_of_liquidation the sub conversion plan date and at all times until the sub conversion is completed will own percent of the single outstanding class of sub stock c1 no shares of sub stock will have been redeemed during the three years preceding the sub conversion plan date d1 by operation of law all transfers from sub to distributing will occur on the effective date of the sub conversion e1 as soon as the sub conversion is effective sub will cease to be a going concern and it will cease to conduct any activity as a corporation for federal_income_tax purposes f1 effective as of the sub conversion all of the stock of sub will be canceled and it will cease to exist as a corporation for federal_income_tax purposes plr-144390-10 g1 sub as a corporation will retain no assets following the sub conversion h1 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date i1 no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the sub conversion plan date j1 except for contribution the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 k1 following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 l1 prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii sub 3’s distribution of distributing receivables and iii transactions occurring more than three years prior to the sub conversion plan date m1 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc n1 the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the time the sub conversion is effective o1 there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date plr-144390-10 p1 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code q1 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed sub conversion the taxpayer makes the following representations regarding the sub conversion a2 distributing and sub will adopt a plan_of_liquidation by conversion into a limited_liability_company the sub conversion plan_of_liquidation and the sub conversion will occur pursuant to the sub conversion plan_of_liquidation b2 distributing on the date of adoption of the sub conversion plan_of_liquidation the sub conversion plan date and at all times until the sub conversion is completed will own percent of the single outstanding class of sub stock c2 no shares of sub stock will have been redeemed during the three years preceding the sub conversion plan date d2 by operation of law all transfers from sub to distributing will occur on the effective date of the sub conversion e2 as soon as the sub conversion is effective sub will cease to be a going concern and it will cease to conduct any activity as a corporation for federal_income_tax purposes f2 effective as of the sub conversion all of the stock of sub will be canceled and it will cease to exist as a corporation for federal_income_tax purposes g2 sub as a corporation will retain no assets following the sub conversion h2 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date i2 no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the sub conversion plan date plr-144390-10 j2 except for contribution the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 k2 following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 l2 prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub conversion plan date m2 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc n2 the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the time the sub conversion is effective o2 there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date p2 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code q2 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed contribution and internal distribution the taxpayer makes the following representations regarding contribution and the internal distribution plr-144390-10 a3 the recapitalization will qualify as a nonrecognition_transaction pursuant to sec_368 or sec_1036 b3 there is no plan or intent to amend controlled 1’s corporate charter to alter the rights associated with the controlled class a stock or controlled class b stock c3 the indebtedness if any owed by controlled to distributing after the internal distribution will not constitute stock_or_securities d3 no part of the consideration to be distributed in the internal distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing e3 in applying sec_355 regarding the active_trade_or_business_requirement distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation f3 the five years of financial information submitted on behalf of the distributing sag is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted g3 in applying sec_355 regarding the active_trade_or_business_requirement controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation h3 the five years of financial information submitted on behalf of the controlled sag is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted i3 neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the internal distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the internal distribution j3 other than in contribution neither the state c business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was plr-144390-10 recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the internal distribution the controlled sag has been the principal_owner of the goodwill and significant assets of the state c business b and will continue to be the principal_owner following the internal distribution k3 following the internal distribution the distributing sag will continue the active_conduct of business a and the controlled sag will continue the active_conduct of the state c business b independently and with their separate employees except as provided pursuant to the continuing arrangements l3 the internal distribution will be carried out for the following corporate business purposes facilitating a complete separation of business b from business a by transferring distributing 1’s valuable interest in pr sec_2 to the business b subgroup thereby achieving the benefits associated with the external distribution the internal distribution is motivated in whole or substantial part by this corporate business_purpose m3 the internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 n3 for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the internal distribution o3 for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution p3 the internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest plr-144390-10 within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q3 no person will hold immediately after the internal distribution a percent or greater interest in any disqualified_investment_corporation as defined in sec_355 that such person did not hold before the internal distribution taking into account sec_355 and g r3 the total adjusted bases of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization sec_3 the liabilities assumed if any within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred t3 the total fair_market_value of the assets transferred by distributing to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange u3 except for indebtedness that may be created in the ordinary course of business or in connection with the continuing arrangements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the internal distribution v3 at the time of the internal distribution distributing will not have an excess_loss_account in the controlled stock w3 immediately before the internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the external distribution plr-144390-10 x3 except with respect to certain payments made pursuant to the continuing arrangements payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length y3 no two parties to the transaction are investment companies as defined in sec_368 and iv z3 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the internal distribution sub reorganization the taxpayer makes the following representations regarding the sub reorganization a4 distributing will receive solely new sub stock in the sub reorganization b4 the fair_market_value of the new sub stock received by distributing in the sub reorganization will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange c4 immediately following the sub reorganization distributing will own all of the outstanding new sub stock and will own such stock solely by reason of its ownership of sub stock immediately prior to the sub reorganization d4 immediately following the sub reorganization new sub will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with the sub reorganization as those possessed by sub immediately prior to the sub reorganization the assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of sub immediately prior to the sub reorganization no assets will be distributed in the sub reorganization e4 at the time of the proposed transaction sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub f4 with regard to the assets transferred from sub to new sub in the sub reorganization the fair_market_value of the assets will exceed the sum of the liabilities as determined under sec_357 assumed by new sub plr-144390-10 g4 at all times prior to acquiring the assets of sub in the sub reorganization i new sub will have been engaged in no business activity ii new sub will have had no federal_income_tax attributes including attributes described in sec_381 and iii new sub will have held no assets except for minimal assets necessary to maintain its corporate existence in accordance with applicable law h4 all liabilities to which sub 4’s assets will be subject at the time of the sub reorganization and all the liabilities of sub that will be properly treated as being assumed by new sub in the sub reorganization as determined under sec_357 will be liabilities that were incurred by sub in the ordinary course of its business and are associated with the assets transferred from sub to new sub i4 distributing sub and new sub will each pay its own expenses_incurred in connection with the sub reorganization j4 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 k4 sub llc will be eligible to be treated as a disregarded_entity under sec_301_7701-2 and sec_301_7701-3 and will make no election to be treated as a corporation for federal_income_tax purposes contribution and external distribution the taxpayer makes the following representations regarding contribution and the external distribution a5 the indebtedness if any owed by controlled to distributing after the external distribution will not constitute stock_or_securities b5 except with respect to controlled options or common_stock units received in respect of distributing options or common_stock units no part of the consideration to be distributed by distributing in the external distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c5 in applying sec_355 regarding the active_trade_or_business_requirement distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation d5 the five years of financial information submitted on behalf of the distributing sag is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted plr-144390-10 e5 in applying sec_355 regarding the active_trade_or_business_requirement controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation f5 the five years of financial information submitted on behalf of the controlled sag is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted g5 neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the external distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the external distribution h5 neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the external distribution the controlled sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following the external distribution i5 following the external distribution the distributing sag will continue the active_conduct of business a and the controlled sag will continue the active_conduct of business b independently and with their separate employees except as provided pursuant to the continuing arrangements j5 the external distribution will be carried out for the corporate business purposes the external distribution is motivated in whole or substantial part by one or more of the corporate business purposes k5 the external distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 l5 the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the distributing shareholders will not exceed one percent of the total plr-144390-10 consideration that will be distributed in the external distribution it is also intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock controlled is not aware of any overall plan within the meaning of sec_355 to acquire an ownership_interest in controlled through the purchase of the bundled controlled shares sold in connection with the issuance of cash in lieu of fractional shares m5 for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the external distribution n5 for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution o5 the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation p5 immediately after the external distribution taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 q5 the total adjusted bases of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization for purposes of this representation the x liability will not be treated as an assumed liability plr-144390-10 r5 the liabilities assumed if any within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred sec_5 the total fair_market_value of the assets transferred by distributing to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange t5 with regard to the proposed transfer of investment_tax_credit property to controlled in the proposed transaction all required adjustments if any will be made so as to properly reflect such transfer in accord with sec_50 or a any other applicable provisions and the closing_agreement u5 except for indebtedness that may be created in the ordinary course of business or in connection with the continuing arrangements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the external distribution v5 the sum of the amount of distributing debt exchanged for controlled stock in step xvi of the proposed transaction plus the amount of distributing debt repaid with any cash distribution from controlled in step xi of the proposed transaction will be less than the weighted quarterly average of all of distributing 2’s debt owed to unrelated third parties for the months ending on the day before its board first discussed the proposed divestiture of business b w5 immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the external distribution see sec_1_1502-19 x5 except with respect to certain payments made pursuant to the continuing arrangements payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-144390-10 y5 no two parties to the transaction are investment companies as defined in sec_368 and iv z5 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the external distribution rulings sub conversion based solely on the information and representations submitted we rule as follows on the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 no gain_or_loss will be recognized by sub on the deemed_distribution of its assets and liabilities to distributing in the sub conversion sec_337 the basis of each asset of sub deemed received by distributing pursuant to the sub conversion will be the same as the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the holding_period of each asset of sub deemed received by distributing in the sub conversion will include the period during which sub held such asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 sec_381 and sec_1_381_a_-1 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder except to the extent sub 3’s earnings_and_profits are reflected in distributing 2’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 sub conversion plr-144390-10 based solely on the information and representations submitted we rule as follows on the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 no gain_or_loss will be recognized by sub on the deemed_distribution of its assets and liabilities to distributing in the sub conversion sec_337 the basis of each asset of sub deemed received by distributing pursuant to the sub conversion will be the same as the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the holding_period of each asset of sub deemed received by distributing in the sub conversion will include the period during which sub held such asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 sec_381 and sec_1_381_a_-1 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder except to the extent sub 2’s earnings_and_profits are reflected in distributing 2’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 contribution and internal distribution based solely on the information and representations submitted we rule as follows on contribution and the internal distribution contribution followed by the internal distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 plr-144390-10 controlled 1’s basis in each of the assets received will be the same as the basis of the asset in the hands of distributing immediately before contribution sec_362 controlled 1’s holding_period in each of the assets received will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the internal distribution sec_361 distributing will recognize no gain_or_loss and no amount will be includible in its income on the receipt of controlled stock in the internal distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after the internal distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before the internal distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c distributing 2’s holding_period in the controlled stock received in the internal distribution will include the holding_period of the distributing stock on which the internal distribution is made provided that distributing holds such distributing stock as a capital_asset on the date of the internal distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 sub reorganization based solely on the information and representations submitted we rule as follows on the sub reorganization the sub reorganization will be a reorganization within the meaning of sec_368 sub and new sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the deemed transfer of all of its assets to new sub in exchange for new sub stock and the assumption_of_liabilities sec_357 and sec_361 plr-144390-10 no gain_or_loss will be recognized by new sub on the receipt of the sub assets in exchange for new sub stock sec_1032 new sub 4’s bases in the assets acquired from sub will be the same as sub 4’s bases in such assets immediately before the sub reorganization sec_362 new sub 4’s holding_period for the assets acquired from sub will include the period during which such assets were held by sub sec_1223 no gain_or_loss will be recognized by sub on the distribution to distributing of the new sub stock sec_361 no gain_or_loss will be recognized by distributing as the shareholder of sub on the receipt of the new sub stock in exchange for the sub stock sec_354 distributing 2’s basis in the new sub stock received in exchange for sub stock will be equal to the basis of the sub stock treated as exchanged therefor sec_358 the holding_period for the new sub stock in the hands of distributing will include the period during which distributing held the sub stock exchanged therefor provided that the sub stock is held as a capital_asset in the hands of distributing on the date of the exchange sec_1223 as provided by sec_381 new sub will succeed to the tax_attributes of sub enumerated in sec_381 contribution and external distribution based solely on the information and representations submitted we rule as follows on contribution and the external distribution contribution followed by the external distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 and b controlled will recognize no gain_or_loss on contribution sec_1032 plr-144390-10 controlled 2’s basis in each of the assets received will be the same as the basis of the asset in the hands of distributing immediately before contribution sec_362 controlled 2’s holding_period in each of the assets received will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the external distribution or the debt-equity exchange other than i deductions attributable to the fact that the distributing short term debt may be redeemed at a premium ii income attributable to the fact that the distributing short term debt may be redeemed at a discount and iii interest_expense accrued with respect to the distributing short term debt sec_361 distributing 2’s shareholders will recognize no gain_or_loss and no amount will be includible in their income on the receipt of controlled stock in the external distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing shareholders immediately after the external distribution including any fractional share interest in controlled stock to which the shareholder may be entitled will be the same as the aggregate basis of the distributing stock held by the distributing shareholders immediately before the external distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder including any fractional share interest in controlled stock to which the shareholder may be entitled will include the holding_period of the distributing stock held by each such shareholder provided the distributing stock was held as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing shareholders as part of the external distribution and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange the gain_or_loss recognized if any determined using the bases allocated to the fractional shares in ruling will be treated as capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 such gain_or_loss will be short-term or long-term_capital_gain or loss determined using the holding_period provided in ruling plr-144390-10 except for purposes of sec_355 payments made between any of distributing and controlled and their respective affiliates under any of the continuing arrangements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the external distribution and ii will not become fixed and ascertainable until after the external distribution will be viewed as occurring before the external distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 tax character of later transaction will derive from earlier related transaction revrul_83_73 c b caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the internal distribution and the external distribution satisfy the business_purpose requirement of sec_1_355-2 ii whether the internal distribution and the external distribution are used principally as a device for the distribution of the earnings_and_profits of distributing distributing controlled or controlled or any combination thereof see sec_355 and sec_1_355-2 iii whether the internal distribution and the external distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv the federal_income_tax consequences of step x of the proposed transaction and payments made pursuant to the continuing arrangements described in representations x3 and x5 v the taxpayer has not represented that distributing has not been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the external distribution that distributing will not be a united_states_real_property_holding_corporation immediately after the external distribution or that no foreign_person will hold greater than five percent of the stock of distributing on the date of the external distribution therefore no opinion is expressed regarding the federal tax consequences to any greater than five percent foreign shareholder under sec_897 as a result of the external distribution procedural statements plr-144390-10 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively any taxpayers filing their return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
